                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 GINGER BUCKLEY and RHONDA                       )
 PERRIGO, on behalf of themselves and            )
 all others similarly situated,                  )
                                                 )
         Plaintiffs,                             )
                                                 )
 v.                                              )    No. 3:21-cv-00296
                                                 )
 REHAB AMERICA, LLC and                          )
 TRUADVANTAGE MISSOURI, LLC,                     )
                                                 )
         Defendants.                             )

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiffs’ unopposed Motion for Conditional Certification and

for the Issuance of Court-Supervised Notice (Doc. No. 6). For the following reasons, the Motion

will be granted.

I.      BACKGROUND

        Plaintiffs Ginger Buckley and Rhonda Perrigo worked as occupational and physical

therapy assistants for Defendants Rehab America, LLC and Truadvantage Missouri LLC

(“Defendants”). (Doc. No. 8 at 1). Plaintiffs brought this collective action against Defendants,

alleging that Defendants maintained “a common policy of failing to pay overtime for hours over

40 worked in a workweek” in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq. Id.

II.     LEGAL STANDARD

        Under the FLSA, a collective action “may be maintained against any employer . . . by any

one or more employees for and in behalf of himself or themselves and other employees similarly

situated. No employee shall be a party plaintiff to any such action unless he gives his consent in
writing[.]” 29 U.S.C. § 216(b). “Thus, in order to join a collective action, an employee must (1)

be ‘similarly situated’ to the plaintiff who maintains the action, and (2) give his written consent to

join.” Evans v. Caregivers, Inc., No. 3:17-cv-0402, 2017 WL 2212977, at *4 (M.D. Tenn. May 19,

2017) (citing Comer v. Wal—Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006)). Whereas in a

class action, governed by Federal Rule of Civil Procedure 23, plaintiffs must “opt-out,” those in a

collective action must “opt-in.” See id. “The ‘opt-in’ nature of the collective action heightens the

need for employees to receiv[e] accurate and timely notice concerning the pendency of the

collective action.” Id. (internal quotations and citations omitted); see also Castillo v. Morales, Inc.,

302 F.R.D. 480, 483 (S.D. Ohio 2014).

III.    ANALYSIS

        “District courts conduct a two-phase inquiry to determine whether plaintiffs are similarly

situated: conditional and final certification.” Honaker v. Wright Bros. Pizza, Inc., No. 2:18-cv-

1528, 2020 WL 134137, at *1 (S.D. Ohio Jan. 13, 2020) (citing Frye v. Baptist Mem’l Hosp., Inc.,

495 F. App’x 669, 671 (6th Cir. 2012)). At the conditional certification stage, Plaintiff must show

that the employees in the class are “similarly situated.” See Comer, 454 F.3d at 546. To do so,

Plaintiffs need only “make a modest factual showing” that “his position is similar, not identical, to

the positions held by the putative class members.” Id. at 546-47 (quotation marks and citations

omitted); see also Evans, 2017 WL 2212977, at *5. Courts have consistently held that the standard

for satisfying conditional certification is low and more likely than not results in conditional

certification. Comer, 454 F.3d at 547. At this stage, the Court “does not generally consider the

merits of the claims, resolve factual disputes, or evaluate credibility.” Evans, 2017 WL 2212977,

at *5 (citing Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214 (S.D. Ohio 2011)).




                                                   2
       “Courts within the Sixth Circuit have consistently found that ‘plaintiffs are similarly

situated when they suffer from a single, FLSA-violating policy, and when proof of that policy or

of conduct in conformity with that policy proves a violation as to all the plaintiffs.’” Vasser v.

Mapco Express, __ F. Supp. 3d __, 2021 WL 2661136, at *10 (M.D. Tenn. June 29, 2021) (citing

Bradford v. Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064, 1071 (M.D. Tenn. 2015) (internal

citations omitted). Plaintiffs may also “meet the similarly situated requirement if they can

demonstrate, at a minimum, that ‘their claims [are] unified by common theories of defendants'

statutory violations, even if the proofs of these theories are inevitably individualized and distinct.’”

Evans, 2017 WL 2212977, at *5 (internal citations omitted). Courts examine several factors when

considering whether to grant conditional certification, including: “(1) whether potential plaintiffs

were identified; (2) whether affidavits of potential plaintiffs were submitted; and, (3) whether there

is evidence that defendants maintained a widespread discriminatory plan affecting those

plaintiffs.” Id. (citing Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 765 (N.D. Ohio 2015)).

“Once a court determines that the potential opt-in plaintiffs are ‘similarly situated’ to the named

plaintiffs, notice is sent, opt-in forms are filed[,] and discovery takes place.” Atkinson v. TeleTech

Holdings, Inc., No. 3:14-CV-253, 2015 U.S. Dist. LEXIS 23630, 2015 WL 853234, at *2 (S.D.

Ohio Feb. 26, 2015).

       After the parties complete discovery, the Court then moves to the second phase of the

certification process. See Evans, 2017 WL 2212977, at *5 (citing Struck v. PNC Bank N.A., No.

2:11-CV-00982, 2013 U.S. Dist. LEXIS 19444, 2013 WL 571849, at *2 (S.D. Ohio Feb. 13,

2013)). The bar at this stage to determine whether class members are similarly situated is

significantly more stringent. Id. (citing Atkinson, 2015 U.S. Dist. LEXIS 23630, 2015 WL 853234,




                                                   3
at *3). But because analyzing the second phase “is for another day,” the Court will now turn to

whether conditionally certify the class at issue. See Vasser, 2021 WL 2661136, at *11.

       A. Conditional Certification

       Here, Defendants concede that Plaintiffs have met the lenient bar at the conditional

certification stage. (See Doc. No. 20 at 1–2). Nonetheless, the Court has an independent obligation

to examine Plaintiffs’ request and finds that Plaintiffs have met the “modest factual showing”

required. See Vasser, 2021 WL 2661136, at *11; see also Comer, 454 F.3d at 547; Honaker, 2020

WL 134137, at *1. Plaintiffs allege that because of “Defendants’ unrealistic production standards

and policy prohibiting therapy assistants from recording all of their overtime hours, Plaintiffs and

others similarly-situated therapy assistants were forced to work a large number of overtime hours

off-the-clock.” (Doc. No. 8 at 1). Thus, Plaintiffs allege “Defendants violated the FLSA by failing

to pay Plaintiffs and other full-time occupational and physical therapy assistants proper overtime

pay for the huge number of hours they worked in excess of 40 in a workweek throughout the three-

year period prior to the filing of the Complaint.” (Id. at 1–2). Accordingly, the Court will grant

conditional certification of a collective action by a class defined as: “All Current or Former

Employees who worked as Therapy Assistants for Rehab America, LLC., at any time within the

last three (3) years and who worked uncompensated overtime at any time from April 12, 2018,

through the present.” (See Doc. No. 20-1).

       B. Notice, Method of Dissemination, and Opt-In Period

       Plaintiffs next ask the Court to approve the proposed form of notice. (See Doc. No. 20-1).

Courts have “the authority to supervise notice to potential plaintiffs.” Honaker, 2020 WL 134137,

at *3 (citing Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 172 (1989)). Through “monitoring

preparation and distribution of the notice, a court can ensure that [a notice] is timely, accurate, and




                                                  4
informative.” Hoffman-LaRoche, 493 U.S. at 172. Having reviewed the proposed notice, the Court

finds it is “timely, accurate, and informative.” Vasser, 2021 WL 2661136, at *11. The proposed

notice “clearly informs putative class members of their rights and how they can elect to participate

in the action.” Evans, 2017 WL 2212977, at *6. The notice also adequately describes the legal

claims, notes that the Defendant is defending against those claims, and references the “legal effects

of joining and not joining the suit.” Id. Accordingly, the Court hereby approves the notice.

       The parties desire to send the notice by email and U.S. mail. (See Doc. No. 6 at 2). Courts

have broad “discretion in deciding how notice is disseminated.” Vasser, 2021 WL 2661136, at *12

(citing Honaker, 2020 WL 134137, at *3). Courts regularly approve such notification. See Evans,

2017 WL 2212977, at *7 (collecting cases). Defendant does not object to this form of notice.

Accordingly, the Court finds that such notice is appropriate in this case.

       Last, the parties request a 45-day opt-in period. (See Doc. No. 20 at 2; see also Doc. No.

20-1). As with mail and email notice, courts within the Sixth Circuit regularly approve opt-in

periods longer than 45 days. See Honaker, 2020 WL 134137, at *3 (citing Cowan v. Nationwide

Mutual Insurance Co., No. 2:19-cv-1225, 2019 WL 4667497, at *13 (S.D. Ohio Sep. 25, 2019)).

The Court finds a 45-day opt-in period to be reasonable.

IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Plaintiffs’ unopposed Motion for

Conditional Certification and for the Issuance of Court-Supervised Notice (Doc. No. 6). The Court

conditionally certifies the following collective action class:

       All Current or Former Employees who worked as Therapy Assistants for Rehab
       America, LLC., at any time within the last three (3) years and who worked
       uncompensated overtime at any time from April 12, 2018, through the present.




                                                  5
       Defendants SHALL, within twenty (20) days of the date of this Order, provide Plaintiffs’

counsel with the names, last known addresses, and email addresses of all eligible employees who

were full-time occupational and physical therapy assistants who work or have worked at

Defendants’ skilled nursing and rehabilitation facilities at any time since April 12, 2018.

       The Court APPROVES the Notice (Doc. No. 20-1). Notice shall be sent by regular mail

and email, and putative opt-in Plaintiffs shall have forty-five (45) days from the date they receive

notice to return the consent form to Plaintiffs' counsel.

       IT IS SO ORDERED.


                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  6
